DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. 
To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate the Manual of Patent Examining Procedure (MPEP), and other USPTO, publicly available educational resources.
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

	
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-6, 15, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathewson (US 5,785,980).
With respect to claim 1, Mathewson discloses the claimed passive open system thermodynamic device except that he is silent on how long the cooling cycle lasts. Mathewson discloses a passive open system thermodynamic device for cooling a body comprising: 
a multilayered and multi-channeled body cool-down device (as shown in Figs. 2-3 of Mathewson, the device comprising a cooling gel layer 11 comprising a plurality of adjacent inter-contacting channels 13 each containing a super water absorbent material hydrated to form a cooling gel (Mathewson, col. 4, lines 14-24), each channel in direct physical contact with each adjacent channel as shown below in the image taken from Fig. 2 of Mathewson: 
[AltContent: textbox (areas where channels are in contact with one another)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    312
    277
    media_image1.png
    Greyscale

adapted so that all of the cooling gel channels act together in a thermodynamic mass cooling gel layer creating a passive open system thermodynamic device (as shown above) adapted to conduct heat from a body in contact with the cool-down device, and adapted to evaporate moisture from an outer surface of the cooling gel layer into the surrounding air to cool the cool-down device and consequently maintain the body in contact with the cool-down device at a desired comfortable temperature cooler than the surrounding air (Mathewson, col. 5, lines 43-52); 
an inner surface of the cooling gel layer comprising an inner semipermeable membrane  as shown in the below image taken from Fig. 3 of Mathewson: 
[AltContent: ][AltContent: textbox (outer surface)][AltContent: textbox (inner surface)][AltContent: ]
    PNG
    media_image2.png
    268
    472
    media_image2.png
    Greyscale

adapted to receive air and water vapor from the body to pass through the inner semipermeable membrane into the cooling gel absorbed by the cooling gel (Mathewson, col. 6, lines 13-18----Mathewson also discloses that the layer 12 may be cotton in col. 4, lines 33-34, which is permeable to air); 
an outer surface 12 of the cooling gel layer, as shown above, comprising an outer semipermeable membrane adapted to limit the flow of air and water vapor out through the outer semipermeable membrane to evaporate the water from the cooling gel at a controlled rate (Mathewson, col. 6, lines 13-18----Mathewson also discloses that the layer 12 may be cotton in col. 4, lines 33-34, which is permeable to air--the outer layer inherently evaporates water at a controlled rate due to the physical parameters of the outer layer); slowing the evaporation process (the presence of the outer layer inherently slows evaporation of the water in the cooling gel), 
the inner semipermeable membrane and outer semipermeable membrane covering the cooling gel acting together by absorbing heat from the body and evaporating moisture into the surrounding air acting as a passive open system thermodynamic device for cooling the body (Mathewson, col. 4, lines 64-67 and col. 5, lines 1-3); 

after some or all of the water is evaporated from the hydrated cooling gel layer, the device is adapted to be rehydrated for a desired number of minutes to expand the hydrated cooling gel layer to the desired thickness for a desired amount of body cooling time and the 
	While Mathewson doesn’t indicate an amount of time for which the cool-down device is operable after hydration, such an amount of time appears to depend upon how much cooling gel is used in the device, in addition to the environmental variables as noted in the claim. One of ordinary skill in the art would be able to determine the optimal amount of cooling gel to use in the device in order to achieve a desired amount of cooling time based on ordinary, routine experimentation. Thus, providing a cooling cycle of at least three days under extreme heat conditions and up to several weeks of effective cooling on a single soaking of the cooling gel in water would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art. 
	With respect to claim 5, Mathewson discloses that the super water absorbing material in each of the channels comprises poured in dry super absorbing polymer granular material (Mathewson, col. 5, lines 4-9) or inserted super water absorbing polymer gel capsules, the super absorbent polymer comprising at least one water absorbing hydrogel taken from the list of water absorbing hydrogels including polyacrylamide (Mathewson, col. 5, line 21), anionic polyacrylamide (Mathewson, col. 5, line 22), ethylene maleic anhydride copolymer (Mathewson col. 5, line 27), polyvinyl alcohol copolymers (Mathewson, col. 5, line 23), and cross-linked polyethylene oxide (Mathewson, col. 5, line 25).
	With respect to claim 6, Mathewson discloses that the cool-down device is adaptable for any of a variety of cool-down applications by structuring the cool-down device in headwear (Mathewson, Fig. 1).

a. providing a multilayered and multi-channeled body cool-down device 10, the device 10 comprising a cooling gel layer 11 comprising a plurality of adjacent inter-contacting channels 13each containing a super water absorbent material hydrated to form a cooling gel (Mathewson, col. 4, lines 14-24), each channel in direct physical contact with each adjacent channel as shown below in the image taken from Fig. 2 of Mathewson:

[AltContent: textbox (areas where channels are in contact with one another)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    312
    277
    media_image1.png
    Greyscale

adapted so that all of the cooling gel channels act together in a thermodynamic mass cooling gel layer creating a passive open system thermodynamic device (as shown above) adapted to conduct heat from a body in contact with the cool-down device, and adapted to evaporate moisture from an outer surface of the cooling gel layer into the surrounding air to cool the cool-down device and consequently maintain the body in contact with the cool-down device at a 
b. providing an inner semipermeable membrane 12 on an inner side of the cooling layer 11 as shown in the below image taken from Fig. 3 of Mathewson: 

[AltContent: ][AltContent: textbox (outer surface)][AltContent: textbox (inner surface)][AltContent: ]
    PNG
    media_image2.png
    268
    472
    media_image2.png
    Greyscale


forming a body contacting surface which is adapted to be dry to contact with the body, the inner semipermeable membrane adapted to admit air and water vapor to pass through the semipermeable membrane to absorb heat from the body into the cooling layer and adapted to prevent liquid from passing from the cooling layer through the semipermeable membrane without external water pressure (Mathewson, col. 6, lines 13-18----Mathewson also discloses that the layer 12 may be cotton in col. 4, lines 33-34, which is permeable to air); 
c. providing an outer semipermeable membrane 12 on an outer surface of the cooling layer 11 thereby limiting the flow of air and water vapor out through the outer semipermeable membrane to evaporate the water from the cooling gel out into the surrounding air at a controlled rate (Mathewson, col. 6, lines 13-18----Mathewson also discloses that the layer 12 may be cotton in col. 4, lines 33-34, which is permeable to air--the outer layer inherently evaporates water at a controlled rate due to the physical parameters of the outer layer), slowing the evaporation process (the presence of the outer layer inherently slows evaporation of the water in the cooling gel), the cool-down device adapted to provide a cooling cycle; the outer semipermeable membrane adapted to prevent liquid from passing through the semipermeable membrane without external water pressure (the cooling device would not be effective if the outer semipermeable membrane disclosed by Mathewson leaked the liquid water out), the inner semipermeable membrane and outer semipermeable membrane covering the cooling gel acting together by absorbing heat from the body and evaporating moisture into the surrounding air acting as a passive open system thermodynamic device for cooling the body (Mathewson, col. 6, lines 13-18----Mathewson also discloses that the layer 12 may be cotton in col. 4, lines 33-34, which is permeable to air); 
d. installing a quantity of super water absorbing material 11 in each of the plurality of channels 13 (as shown in Fig. 3 of Mathewson), the quantity adjusted to achieve a desired cooling duration time; 
e. soaking the device in water for a number of minutes adjusted to achieve a desired quantity of water absorption in the cooling gel (Mathewson, col. 2, lines 40-44) to adjust the cooling duration time and cooling temperature to transform the super water absorbing material into a heat-absorbing cooling gel (Mathewson, col. 2, lines 54-57) sufficiently increased in volume to cause each adjacent pair of channels to be in physical contact over a sufficient mutually contacting surface area of the channels to enable the entire volume of cooling gel in the cooling layer adapted to act as one cooling gel unit over the entire cooling layer creating a passive open system thermodynamic device (as show in Fig. 2 of Mathewson), the duration of 
f. placing the body temperature control device substantially in contact with a body of a user to absorb heat by conduction from the body contacting the inner permeable membrane surface of the cooling layer, thereby cooling the body; 
g. circulating the heat through the entire cooling gel layer adapted to act as one cooling unit in convection currents forming a passive open system thermodynamic device (since the channels 13 are all connected, they inherently act as one cooling unit in convection currents); 
h. exposing the outer surface of the body temperature control device to surrounding air to allow water to evaporate slowly from the outer semipermeable membrane surface of the cooling layer exposed to airflow (as shown in Fig. 1 of Mathewson), thereby evaporating moisture slowly to cool the cooling device to maintain a desired cool body temperature (Mathewson, col. 2, lines 54-57); 
i. after the water in the cooling gel layer is substantially evaporated, soaking the water-depleted cooling gel layer in water to re-soak the super water absorbing granular material of the cooling layer to enable the device to continue to cool the body (Mathewson, col. 2, lines 64-66 and col. 7, lines 16-19).
	While Mathewson doesn’t indicate an amount of time for which the cool-down device is operable after hydration, such an amount of time appears to depend upon how much cooling gel is used in the device, in addition to the environmental variables as noted in the claim. One of ordinary skill in the art would be able to determine the optimal amount of cooling gel to use in the device in order to achieve a desired amount of cooling time based on ordinary, routine 
	With respect to claim 18, Mathewson discloses that installing the super water absorbing material in each of the channels comprises pouring in dry super absorbing polymer granular material (Mathewson, col. 5, lines 4-9) or inserting super water absorbing polymer gel capsules, the super absorbent polymer comprising at least one water absorbing hydrogel taken from the list of water absorbing hydrogels including polyacrylamide (Mathewson, col. 5, line 21), anionic polyacrylamide (Mathewson, col. 5, line 22), ethylene maleic anhydride copolymer (Mathewson col. 5, line 27), polyvinyl alcohol copolymers (Mathewson, col. 5, line 23), and cross-linked polyethylene oxide (Mathewson, col. 5, line 25).
	With respect to claim 19, Mathewson discloses adapting the cool-down device for any of a variety of cool-down applications by structuring the cool-down device in headwear (Mathewson, Fig. 1).

Claims 2-3 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathewson (US 5,785,980), as applied to claim 1 above, and further in view of Troyer (US 4,856,294).
With respect to claim 2, Mathewson discloses the claimed cooling device except for the channels are adapted to be refilled with more super water absorbent material. However, Troyer teaches a similar cooling device including channels 15 which are filled with a cooling substance. The cooling substance can be refilled via a capped hole 21 (Troyer, col. 2, lines 6-11; Fig. 4). 

With respect to claim 3, Mathewson discloses that the channels 13 are formed by connecting the inner semipermeable membrane and the outer semipermeable membrane together in an array of spaced connection lines forming the channels 13 between the lines to form an array of aligned elongated channels 13 each having end openings communicating with at least one common intersecting channel as shown below in the image taken from Fig. 2 of Mathewson: 
[AltContent: textbox (common intersecting channel)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (array of spaced connection lines)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    452
    297
    media_image3.png
    Greyscale



With respect to claim 16, Mathewson discloses the claimed method except that he is silent on the channels being adapted to be refilled with more super water absorbent material. However, Troyer teaches a similar cooling device method including channels 15 which are filled with a cooling substance. The cooling substance can be refilled via a capped hole 21 (Troyer, col. 2, lines 6-11; Fig. 4). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Troyer with the method disclosed by Mathewson for the advantage of ensuring a longer usage of life of the cooling device by facilitating replacement of the cooling gel. 
With respect to claim 17, Mathewson discloses that the channels 13 are formed by connecting the inner semipermeable membrane and the outer semipermeable membrane together in an array of spaced connection lines forming the channels 13 between the lines to form an array of aligned elongated channels 13 each having end openings communicating with at least one common intersecting channel as shown below in the image taken from Fig. 2 of Mathewson: 
[AltContent: textbox (common intersecting channel)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (array of spaced connection lines)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    452
    297
    media_image3.png
    Greyscale


Troyer discloses at least one closable opening 21 adapted to admit a desired quantity of super water absorbent material through the opening for dispersion of the super water absorbent material evenly distributed in all of the channels (Troyer, col. 2, lines 6-11; Fig. 4).


Claims 4 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathewson (US 5,785,980), as applied to claim 1 or 15 above, and further in view of Cargill et al. (US 2005/0118383).
et al. teach a similar cooling device comprising: 
an inner covering of planar material 12 secured over the inner semipermeable membrane (“inner fabric layer 12,” Cargill et al., Fig. 1), the inner covering material adapted for comfortable non-irritating contact with the body (inner fabric layer 12 can be canvas or paper which could be considered comfortable and non-irritating, Cargill et al., paragraph [0042]) and adapted to allow air and water vapor from the body to pass through the inner covering to the inner semipermeable membrane and into the cooling gel (“The cooling application is intended to absorb sweat by the wearer,” Cargill et al., paragraph [0050]); 
an outer covering of planar material 26 secured over the outer semipermeable membrane (“outer fabric layer 26,” Cargill et al., Fig. 1 ), the outer covering material adapted to allow warm air and water vapor from the cooling gel and outer semipermeable membrane to pass through the outer covering and evaporate into the surrounding air (“The present invention seeks to transport the fluid to the outside of the garment for evaporation, which results in the cooling feature,” Cargill et al., paragraph [0053]), the outer covering adapted with at least an outer surface adapted for visual appeal (Cargill et al. discloses that the outermost layers are “any configuration of desirable fashionable fabric,” paragraph [0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cargill et al. with the cooling device disclosed by Mathewson for the advantage of providing an aesthetically pleasing garment. 
et al. teach a similar method of providing a cooling device comprising: 
an inner covering of planar material 12 secured over the inner semipermeable membrane (“inner fabric layer 12,” Cargill et al., Fig. 1), the inner covering material adapted for comfortable non-irritating contact with the body (inner fabric layer 12 can be canvas or paper which could be considered comfortable and non-irritating, Cargill et al., paragraph [0042]) and adapted to allow air and water vapor from the body to pass through the inner covering to the inner semipermeable membrane and into the cooling gel (“The cooling application is intended to absorb sweat by the wearer,” Cargill et al., paragraph [0050]); 
an outer covering of planar material 26 secured over the outer semipermeable membrane (“outer fabric layer 26,” Cargill et al., Fig. 1 ), the outer covering material adapted to allow warm air and water vapor from the cooling gel and outer semipermeable membrane to pass through the outer covering and evaporate into the surrounding air (“The present invention seeks to transport the fluid to the outside of the garment for evaporation, which results in the cooling feature,” Cargill et al., paragraph [0053]), the outer covering adapted with at least an outer surface adapted for visual appeal (Cargill et al. discloses that the outermost layers are “any configuration of desirable fashionable fabric,” paragraph [0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cargill et al. with the method disclosed by Mathewson for the advantage of providing an aesthetically pleasing garment. 


Claims 7, 10-11, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathewson (US 5,785,980) in view of Cargill et al. (US 2005/0118383).
With respect to claim 7, Mathewson discloses the claimed passive open system thermodynamic device except that he is silent on how long the cooling cycle lasts, he is also silent on whether the inner semipermeable member is adapted to prevent liquid from passing from the cooling gel out through inner semipermeable member, and he does not disclose the inner covering of planar material and the outer covering of planar material. Mathewson discloses a passive open system thermodynamic device for cooling a body comprising: 
a multilayered and multi-channeled body cool-down device (as shown in Figs. 2-3 of Mathewson, the device comprising a cooling gel layer 11 comprising a plurality of adjacent inter-contacting channels 13 each containing a super water absorbent material hydrated to form a cooling gel (Mathewson, col. 4, lines 14-24), each channel in direct physical contact with each adjacent channel as shown below in the image taken from Fig. 2 of Mathewson: 
[AltContent: textbox (areas where channels are in contact with one another)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    312
    277
    media_image1.png
    Greyscale

adapted so that all of the cooling gel channels act together in a thermodynamic mass cooling gel layer creating a passive open system thermodynamic device (as shown above) adapted to 
an inner surface of the cooling gel layer comprising an inner semipermeable membrane  as shown in the below image taken from Fig. 3 of Mathewson: 
[AltContent: ][AltContent: textbox (outer surface)][AltContent: textbox (inner surface)][AltContent: ]
    PNG
    media_image2.png
    268
    472
    media_image2.png
    Greyscale

adapted to receive air and water vapor from the body to pass through the inner semipermeable membrane into the cooling gel absorbed by the cooling gel (Mathewson, col. 6, lines 13-18----Mathewson also discloses that the layer 12 may be cotton in col. 4, lines 33-34, which is permeable to air), and adapted to receive water under external water pressure through the inner semipermeable membrane 12 to be absorbed by the super water absorbent material 11 (Mathewson, col. 4, lines 61-64); 
	an outer surface 12 of the cooling gel layer, as shown above, comprising an outer semipermeable membrane adapted to limit the flow of air and water vapor out through the outer semipermeable membrane to evaporate the water from the cooling gel at a controlled rate Mathewson also discloses that the layer 12 may be cotton in col. 4, lines 33-34, which is permeable to air--the outer layer inherently evaporates water at a controlled rate due to the physical parameters of the outer layer); slowing the evaporation process (the presence of the outer layer inherently slows evaporation of the water in the cooling gel), 
the inner semipermeable membrane and outer semipermeable membrane covering the cooling gel acting together by absorbing heat from the body and evaporating moisture into the surrounding air acting as a passive open system thermodynamic device for cooling the body (Mathewson, col. 4, lines 64-67 and col. 5, lines 1-3); 
the cooling gel comprising an adjustable measured quantity of granular super water absorbent material 11 installed in each channel 13, the granular super water absorbent material adapted to be evenly distributed throughout each channel to be relatively flat in a dry state (Mathewson, col. 5, lines 5-7 and lines 60-65; Figs. 2-3), the granular super water absorbent material 11 adapted to be hydrated with a desired quantity of water for a desired time period allowing the water to be absorbed by the super water absorbent material adapted to transform the super water absorbent material into a hydrated cooling gel greatly expanded in volume (Mathewson, col. 2, lines 40-44) to transform the dry super water absorbent material into a heat absorbing gel sufficiently expanded in volume to fill each channel to a desired capacity and increase the thickness of the cooling gel layer to cause each adjacent pair of channels to be in physical contact over a sufficient mutually contacting surface area of the channels 13 to enable the entire volume of hydrated cooling gel in the cooling layer to act together in a thermodynamic mass cooling gel layer creating a passive open system thermodynamic device adapted to conduct heat from a body in contact with the cool- down device (as shown in Fig. 2 of Mathewson), and 
after some or all of the water is evaporated from the hydrated cooling gel layer, the device is adapted to be rehydrated for a desired number of minutes to expand the hydrated cooling gel layer to the desired thickness for a desired amount of body cooling time and the cooling gel is adapted for repeated cycles of rehydration and use (Mathewson, col. 2, lines 64-66 and col. 7, lines 16-19).  
	While Mathewson doesn’t indicate an amount of time for which the cool-down device is operable after hydration, such an amount of time appears to depend upon how much cooling gel is used in the device, in addition to the environmental variables as noted in the claim. One of ordinary skill in the art would be able to determine the optimal amount of cooling gel to use in the device in order to achieve a desired amount of cooling time based on ordinary, routine experimentation. Thus, providing a cooling cycle of at least three days and up to several weeks of effective cooling on a single soaking of the cooling gel in water would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art. 
Cargill et al. teach a similar cooling device comprising: 
an inner semipermeable membrane 16 of the cooling gel layer adapted to prevent liquid from passing from the cooling gel 18 out through inner semipermeable membrane thereby et al., paragraph [0055]);
an inner covering of planar material 12 secured over the inner semipermeable membrane (“inner fabric layer 12,” Cargill et al., Fig. 1), the inner covering material adapted for comfortable non-irritating contact with the body (inner fabric layer 12 can be canvas or paper which could be considered comfortable and non-irritating, Cargill et al., paragraph [0042]) and adapted to allow air and water vapor from the body to pass through the inner covering to the inner semipermeable membrane and into the cooling gel (“The cooling application is intended to absorb sweat by the wearer,” Cargill et al., paragraph [0050]); 
an outer covering of planar material 26 secured over the outer semipermeable membrane (“outer fabric layer 26,” Cargill et al., Fig. 1 ), the outer covering material adapted to allow warm air and water vapor from the cooling gel and outer semipermeable membrane to pass through the outer covering and evaporate into the surrounding air (“The present invention seeks to transport the fluid to the outside of the garment for evaporation, which results in the cooling feature,” Cargill et al., paragraph [0053]), the outer covering adapted with at least an outer surface adapted for visual appeal (Cargill et al. discloses that the outermost layers are “any configuration of desirable fashionable fabric,” paragraph [0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cargill et al. with the cooling device disclosed by Mathewson for the advantage of providing an aesthetically pleasing garment.
With respect to claim 10, Mathewson discloses that the super water absorbent material in each of the channels comprises poured in dry super absorbing polymer granular material (Mathewson, col. 5, lines 4-9) or inserted super water absorbing polymer gel capsules, the super 
With respect to claim 11, Mathewson discloses that the hydrated super water absorbent material 11 expands the aligned and connected channels 13 (Mathewson, col. 4, lines 21-24) forming undulating outer and inner surfaces with aligned grooves to facilitate heat dissipation and optimal air flow for optimum heat absorption from the body on the undulating inner surface and optimal airflow on the outer undulating surface for optimum cooling by evaporation due to airflow over the outer surface from air movement or movement of the user through the air (Mathewson, col. 5, lines 65-68 and col. 6, lines 1-9; Fig. 3), and the mutually contacting sides of the channels acting together in a thermodynamic mass cooling gel layer for optimum convection through the thermodynamic mass cooling gel layer forming a passive open system thermodynamic device using heat absorption, heat convection, evaporation and heat dissipation for cooling a body (as shown in Fig. 2 of Mathewson).
With respect to claim 14, Mathewson discloses that the cool-down device is adaptable for any of a variety of cool-down applications by structuring the cool-down device in headwear (Mathewson, Fig. 1).


Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathewson (US 5,785,980) in view of Cargill et al. (US 2005/0118383)., as applied to claim 7 above, and further in view of Troyer (US 4,856,294).
With respect to claim 8, Mathewson in view of Cargill et al. discloses the claimed cooling device except for the channels are adapted to be refilled with more super water absorbent material. However, Troyer teaches a similar cooling device including channels 15 which are filled with a cooling substance. The cooling substance can be refilled via a capped hole 21 (Troyer, col. 2, lines 6-11; Fig. 4). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Troyer with the cooling device disclosed by Mathewson for the advantage of ensuring a longer usage of life of the cooling device by facilitating replacement of the cooling gel. 
With respect to claim 9, Mathewson discloses that the channels 13 are formed by connecting the inner semipermeable membrane and the outer semipermeable membrane together in an array of spaced connection lines forming the channels 13 between the lines to form an array of aligned elongated channels 13 each having end openings communicating with at least one common intersecting channel as shown below in the image taken from Fig. 2 of Mathewson: 
[AltContent: textbox (common intersecting channel)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (array of spaced connection lines)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    452
    297
    media_image3.png
    Greyscale


Troyer discloses at least one closable opening 21 adapted to admit a desired quantity of super water absorbent material through the opening for dispersion of the super water absorbent material evenly distributed in all of the channels (Troyer, col. 2, lines 6-11; Fig. 4).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathewson (US 5,785,980) in view of Cargill et al. (US 2005/0118383)., as applied to claim 7 above, and further in view of Nichtnennung (DE 102011016482).
With respect to claim 12, Mathewson in view of Cargill et al. disclose the claimed cooling device except that they are silent on whether the outer semipermeable member and the inner semipermeable membrane are each fabricated of a fine mesh fabric. However, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace inner and outer semipermeable membranes disclosed by Matheson in view of Cargill et al. with the teaching of Nichtnennung because it is a simple substitute of one known element for another to obtain predictable results. That is the fabric disclosed by Mathewson is substituted with the mesh taught by Nichtnennung to obtain the predictable results of water vapor and air passing through the mesh. 

[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 15 have a similar problem. 
In claim 1, pg. 60, line 16, the term “sufficient mutually contacting surface area” is vague and indefinite. This term is a subjective term without a basis of comparison in the claims. Thus it is not clear what is considered to be a “sufficient” mutually contacting surface area. 
Claims 7 and 15 have a similar problem. 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, pg. 59, line 18, “an outer surface of the cooling gel layer” is a double recitation of that which has already been recited in lines 11-12 of pg. 65. This objection could be overcome by replacing the language in line 18 with --the outer surface of the cooling gel layer.--
In claim 1, pg. 60, line 20, “an outer surface of the cooling gel layer” is a double recitation of that which has already been recited in lines 11-12 of pg. 65. This objection could be overcome by replacing the language in line 20 of pg. 60 with --the outer surface of the cooling gel layer.--
In claim 7, pg. 64, lines 11, “an outer surface of the cooling gel layer” is a double recitation of that which has already been recited on pg. 63, lines 21-22. This objection could be overcome by replacing the language on pg. 64, line 11 with --the outer surface of the cooling gel layer.--
In claim 7, pg. 65, lines 12-13, “an outer surface of the cooling gel layer” is a double recitation of that which has already been recited on pg. 63, lines 21-22. This objection could be overcome by replacing the language on pg. 65, lines 12-13 with --the outer surface of the cooling gel layer.--
In claim 7, pg. 65, line 17, “the quantity of granular super absorbent polymer” has no antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. 
This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “quantity of granular super absorbent polymer” exists in the claim, Applicant must first recite in the claims that there is “a quantity of granular super absorbent polymer” before referring to “the quantity of granular super absorbent polymer” or “said granular super absorbent polymer.” It is noted that applicant has not previously specified that the material is a polymer. Previously, Applicant has referred to a quantity of granular super water absorbent material. This objection could be overcome by replacing the term “polymer” with        --material--. 
	Appropriate correction is required.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 has been indicated as containing allowable subject matter primarily for the adjustable cooling fin or collar extending upwardly from the body cool-down device, the cooling .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silvas is cited to show another example of a cooling vest with channels and a cooling gel. Scaring et al. is cited to show another example of a cooling vest with inter-contacting channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 11, 2022